Title: From George Washington to John Hancock, 22 September 1776
From: Washington, George
To: Hancock, John



Sir
Head Qrs Heights of Harlem Septr 22d 1776

I have nothing in particular to communicate to Congress respecting the Situation of our Affairs, It is much the same as when I had the honor of addressing you last.
On Friday night, about Eleven or Twelve OClock, a Fire broke out in the City of New York, near the New or St Pauls Church, as It is said, which continued to burn pretty rapidly till after Sun rise the next morning. I have not been Informed how the Accident happened, nor received any certain account of the damage. Report says many of the Houses between the Broadway and the River were consumed. I have the Honor to be with great esteem Sir your Most Obedt Servt

Go: Washington

